Moore, J.
(dissenting). I cannot reach the same conclusion arrived at by the Chief Justice. The record shows that complainants had known the hotel property for years. Prior to its purchase, with their son-in-law, they made an examination of the property. After the papers were drawn, they were left with the scrivener for some days before delivery, and were not delivered until complainants had an abundant opportunity to learn further about the property, if they desired. I think the proofs disclose a case where the doctrine of caveat erupt or should apply.
The testimony is conflicting. The trial judge had the witnesses before him. His opportunity for deciding who of them were truthful, and who were not, was much better than ours. I think, with the trial judge, that the *362complainants have failed to establish the case stated in their bill of complaint.
The decree should be affirmed.
Grant, J., concurred with Moore, J.